Case 1:17-cv-01047-ESH Document 68-28 Filed 06/03/19 Page 1 of 4




                       EXHIBIT
                         25
              Case 1:17-cv-01047-ESH Document 68-28 Filed 06/03/19 Page 2 of 4

From:            Angela Brandt
Sent:            Wed, 5 Oct 2016 10:15:16 -0400 (EDT)
To:              Eric Walker[WalkerE@dnc.org]
Cc:              Jenna Price[PriceJ@dnc.org]
Subject:         Re: Wanted to loop you guys in together


That sounds great. Talk to you then.

On Wed, Oct 5, 2016 at 10:11 AM, Eric Walker <WalkerEdnc.org> wrote:


  Thanks Angela. Do you want to do a quick call with Jenna and me after the 1 p.m. wraps up?




  From: Angela Brandt [mailto:angelabrandt94@gmail.com]
Sent: Wednesday, October 5, 2016 9:17 AM
To: Eric Walker <WalkerE@dnc.org>; Jenna Price <Price1@dnc.org>

Subject: Re: Wanted to loop you guys in together



Good morning,



I am back in the office today and available to help with whatever is needed. Again you can reach me at 202-
   628-7771, or let me know a time you are free and I can give you a call.



Thanks!



Angela



On Wed, Sep 28, 2016 at 4:40 PM, Angela Brandt <angelabrandt94@smail.com> wrote:

   Sounds good. I will reach back out to you then.



   Thanks!



   Angela
                                                                                               $     EXHIBIT

                                                                                                   niAA.5.5
                                                                                                   -10-18
                                                                                                      PVA00006727
               Case 1:17-cv-01047-ESH Document 68-28 Filed 06/03/19 Page 3 of 4

   On Wed, Sep 28, 2016 at 4:38 PM, Eric Walker <WalkerE(i4dnc.orp.,› wrote:

    Hey Angela — actually, since you won't really be back in until next Weds — let's connect then.




    From: Jenna Price
Sent: Wednesday, September 28, 2016 3:43 PM
To: Angela Brandt <angelabrandt94@gmail.com>
Cc: Eric Walker <WalkerE@dnc.org>

Subject: RE: Wanted to loop you guys in together



Sounds good! We'll give you a call around 4:45 or so.




From: Angela Brandt [mailto:angelabrandt94@gmail.com]
Sent: Wednesday, September 28, 2016 3:41 PM
To: Jenna Price <PriceJdncorg>
Cc: Eric Walker <WalkerE@dnc.org>
Subject: Re: Wanted to loop you guys in together




Nice to meet you too!



I am available for the rest of the day to talk. You can reach me at 202-628-7771.



Thanks,



Angela



On Wed, Sep 28, 2016 at 1:16 PM, Jenna Price <PriceJ@dnc.org> wrote:

     Hi all,

Nice to meet you Angela! My schedule is open so let us know a time and we can work around it on our end.

Jenna

    Original Message
From: Eric Walker
Sent: Wednesday, September 28, 2016 12:36 PM
To: Robert Creamer <robertcreamer _,democracypartners.com>; Jenna Price <PriceJ@dnc.org>, Angela




                                                                                                     PVA00006728
              Case 1:17-cv-01047-ESH Document 68-28 Filed 06/03/19 Page 4 of 4

Brandt <angelabrandt94@gmail.corn>
Subject: RE: Wanted to loop you guys in together

Thanks Bob - let's set up a call for later today or tomorrow. We would love your help pitching in on pulling
    clips of the bracketing.
Jenna, what's your availability for later today and tomorrow?

    Original Message
From: Robert Creamer [mailto:robertcreamer@democracypartners.com]
Sent: Wednesday, September 28, 2016 12:34 PM
To: Jenna Price <PriceJ@dnc.org>; Eric Walker <WalkerE@dnc.org>; Angela Brandt
     <an_gelabrandt94agmail.com>
Subject: Wanted to loop you guys in together

Angela is a new intern at our office. Please be in touch with her to let her know how she could be useful with
    press calls or clips.

Thanks,

Bob

her contact info is:

Angela Brandt
angel ab randt@gmail. corn
914-758-2485

Robert Creamer
Democracy Partners
robertcreamer@democracypartners.com
847-910-0363




                                                                                                        PVA00006729
